DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 2/26/2021. The amendments filed on 2/26/2021 are entered.	
The previous rejections of claims 1, 4-16, and 20-26 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-12, 15-16, 20-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga et al., (Cancer Cell-Selective In Vivo Near Infrared Photoimmunotherapy Targeting Specific Membrane Molecules. Nat Med, 2012. 17(12) p. 1685-1691.), hereinafter Mitsunaga, in view of Ardeshirpour et al., (Using In-vivo Fluorescence Imaging in Personalized Cancer Diagnostics and Therapy, an Image and Treat Paradigm. Technol Cancer Res Treat (2011). 10(6) p. 549-560.), hereinafter Ardeshirpour, in view of Zhong et al., (In vivo high-resolution fluorescence microendoscopy for ovarian cancer detection and treatment monitoring. British Journal of Cancer (2009). 101, p. 2015-2022.), hereinafter Zhong, in view of Frost et al. (U.S. Pub. No. 20030086608) hereinafter Frost, in view of Graf et al. (U.S. Pat. No. 8527250) hereinafter Graf, in further view of Spiess, P., (“Prostate Cancer – Diagnostic and Therapeutic Advances,” Intech, 2011. P. 1-378) hereinafter Spiess. 
Regarding claim 1, primary reference Mitsunaga teaches (abstract line 4) a method for evaluating micrometastases in a tissue region of a subject comprising: 
(a) administering to the subject a detectably effective amount of a tumor-targeted photoactivatable immunconjugate (page 4, paragraph 4, lines 1-4); 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a photoimmunotherapy photosensitizer compound (page 2, paragraph 2; page 2, paragraph 3, Trastuzumab, a Mab directed against human epidermal growth factor receptor 2, or panitumumab, a Mab directed against human epidermal growth factor receptor are considered to be the tumor-targeted antibodies as these factors are directed to cell surface receptors on targeted tumor cells. IR700 is considered to be the photosensitizer compound linked to the targeted antibodies; page 3, paragraph 2; page 4, paragraphs 1-2; page 5, Discussion, paragraphs 1-3;)
(b) allowing a sufficient amount of time for the tumor-targeted photoactivatable immunoconjugate to enter metastases in the tissue region (page 6, paragraph 2, lines 5-8); 

(d) obtaining an image of the tissue region of the subject using a fluorescent imaging device (page 6, paragraph 3, lines 1-2, figure 5a); 
Primary reference Mitsunaga fails to teach: 
In vivo imaging analysis
(e) evaluating the metastases in the tissue region by conducting algorithmic analysis of the in vivo image 
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times following single or multiple administrations of the tumor-targeted photoactivatable immunoconjugate and internal organ pharmacokinetic models 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue
Where each pixel intensity value is corrected using the pharmacokinetic model 
However, the analogous art of Ardeshirpour of tumor-targeted cancer diagnostic imaging and treatment (abstract) teaches: 
In vivo imaging analysis (page 7, paragraph 4; page 9, paragraphs 3-5; figure 3)
(e) evaluating the metastases in the tissue region by conducting algorithmic analysis of the in vivo image (page 8, paragraph 2, lines 3-6).
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times following single or multiple administrations of the tumor-targeted photoactivatable 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue (page 8, paragraphs 1-5, the pharmacokinetic model utilizes intensity measured at the contralateral site, which represents the background measurement of fluorescence that does not include the tumor region. This tissue is considered to be corresponding “normal” internal organ tissue to the diseased tumor site.)
Where each pixel intensity value is corrected using the pharmacokinetic model (page 8, paragraphs 1-5, “if we subtract the measurements at the contra-lateral site from the tumor site, the two remaining components will be the free and bound ligands to the receptors in the tumor region”, this is considered to be the pixel intensity value is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method imaging photoactivatable immunconjugates of Mitsunaga with the method algorithmic analysis as taught by Ardeshirpour, because fluorescence intensity is very sensitive to the intensity variation of the excitation source, total blood volume in circulation, changes in system parameters and concentration of the injected dye (page 8, paragraph 2, lines 1-3). Algorithm analysis helps overcome this problem and quantify the specific receptors of the tumor before and during the therapy (page 3, paragraph 3, lines 4-6).
Primary reference Mitsunaga further fails to teach: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative,
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value; 
Wherein the first threshold value is calculated from a plurality of intensity values
Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object. 
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative (page 2016, paragraph 3, lines 
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value (page 2018, paragraph 3, lines 2-6); 
Wherein the first threshold value is calculated from a plurality of background intensity values (page 2018, paragraph 3)
Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object (page 2018, paragraph 3, lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga and Ardeshirpour with the use of a benzoporphyrin derivative and intensity threshold calculation as taught by Zhong because BPD-MA is clinically approved as a therapeutic PDT agent and provides both diagnostic and therapeutic capabilities after a single administration. This makes it particularly conducive to online monitoring of therapy response (page 2016, paragraph 3, lines 9-14). Furthermore, the algorithm helps compensate for non-uniform spatial responses of the system (page 2018, paragraph 2, lines 8-10). 
Primary reference Mitsunaga further fails to teach: 
Clustering the selected pixels to form at least one object; 

However, the analogous art of Frost of object segmentation and detection (abstract) teaches:
Clustering the selected pixels to form at least one object (paragraph [0063, lines 9-13); 
Rejecting any object having a largest dimension less than a second threshold value (paragraph [0106], lines 10-13; paragraph [0108], lines 31-35); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, and Zhong with the clustering object detection method as taught by Frost because it improves productivity and accuracy beyond levels that can reasonably be achieved by human observers as well as improving the quantification of signals from probes (paragraph [003]).
Primary reference Mitsunaga further fails to teach:
internal organ tissue-specific pharmacokinetic model 
However, the analogous art of Graf of utilizing pharmacokinetic models for determining biodistributions of biomarker-probes for image quality simulation (abstract) teaches:
internal organ tissue-specific pharmacokinetic model (col 3, lines 8-65, “the PBPK model is implemented using differential equations to represent, at the macro scale, the circulation of fluid through organs and tissues”, “the PBPK model may be implemented in Java or other suitable computer programming languages”, “inputs for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, and Frost with the tissue-specific pharmacokinetic model as taught by Graf because the mechanisms of probe delivery, binding, and clearance are specific to different tissue types and incorporating pharmacokinetic models that utilize specific literature-based anatomical parameters provide a more accurate analysis of healthy and diseased tissue states (col 3, lines 8-65). 
Primary reference Mitsunaga further fails to teach:
The metastases are micrometastases 
Wherein the micrometastases have a size of 1 mm or less
However, the analogous art of Spiess of a review of diagnostic and therapeutic advancements of cancer treatment including immunoconjugate targeting micrometastases (page 1; pages 83-84) teaches:
The metastases are micrometastases (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a range between 0.07 and 0.1 mm; note that page 90, 2.3.7 Photodynamic therapy, lines 1-11 
Wherein the micrometastases have a size of 1 mm or less (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a range between 0.07 and 0.1 mm; note that page 90, 2.3.7 Photodynamic therapy, lines 1-11 teaches to the use of the conjugate for use in photodynamic therapy treatment methods;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf with the evaluation of micrometastases of a size of 1 mm or less as taught by Spiess because early identification and treatment of small cancer metastases provides the patient with healthier clinical outcomes (page 91, Conclusion, paragraph 4).  
Regarding claim 4, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:
Wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate. 
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 

Regarding claim 5, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:
the method further comprising determining an average background intensity value for the given type of internal organ tissue, 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value 
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method further comprising determining an average background intensity value for the given type of internal organ tissue (page 2018, paragraph 2, lines 6-7; 12-17), 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value (page 2018, paragraph 2, lines 3-7; numerator of equation (1))
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value (page 2018, paragraph 2, lines 7-15; denominator of equation (1)).

wherein a microendoscope is used to obtain an image of the tissue region.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
wherein a microendoscope is used to obtain an image of the tissue region (page 2015, paragraph 1, lines 1 -4).
Regarding claim 11, primary reference Mitsunaga teaches (abstract line 4) a method for in vivo treatment of micrometastases in a tissue region of a subject comprising: 
(a) administering to the subject a therapeutically effective amount of a tumor-targeted photoactivatable immunoconjugate (page 4, paragraph 4, lines 1-4); 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a photoimmunotherapy photosensitizer compound (page 2, paragraph 2; page 2, paragraph 3, Trastuzumab, a Mab directed against human epidermal growth factor receptor 2, or panitumumab, a Mab directed against human epidermal growth factor receptor are considered to be the tumor-targeted antibodies as these factors are directed to cell surface receptors on targeted tumor cells. IR700 is considered to be the photosensitizer compound linked to the targeted antibodies; page 3, paragraph 2; page 4, paragraphs 1-2; page 5, Discussion, paragraphs 1-3)

(c) photoactivating the tumor-targeted photoactivatable immunoconjugate to treat the metastases (page 6, paragraph 2, lines 5-8, lines 9-11); 
(d) obtaining an image of the tissue region of the subject using a fluorescent imaging device (page 6, paragraph 3, lines 1-2; figure 5a); 
(f) providing additional treatment if imaging of the tissue region indicates that a significant number of metastases remain in the tissue region, and wherein the additional treatment is selected from administering additional tumor-targeted photoactivatable immunoconjugate, cryoablation, thermal ablation, radiotherapy, radiofrequency ablation, electroporation, alcohol ablation, high intensity focused ultrasound, or administration of an anticancer agent (page 7, paragraph 1, lines 13-17; paragraph 2, line 9; For this step, Mitsunaga describes using the fluorescent imaging capabilities of the method to continually monitor treatment and also describes repeated treatment over an extended period to guarantee tumor free survival; additional tumor-targeted photoactivatable immunojugate is the referenced limitation). 
Primary reference Mitsunaga fails to teach: 
In vivo imaging analysis
(e) conducting an algorithmic analysis of the image of the tissue region, 
Wherein the first threshold value is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue
Where each pixel intensity value is corrected using the pharmacokinetic model 
However, the analogous art of Ardeshirpour of tumor-targeted cancer diagnostic imaging and treatment (abstract) teaches: 
In vivo imaging analysis (page 7, paragraph 4; page 9, paragraphs 3-5; figure 3)
(e) conducting an algorithmic analysis of the image of the tissue region (page 8, paragraph 2, lines 3-6).
Wherein the algorithmic analysis is calculated from a plurality of intensity values taken from a control environment free of metastases taken at one or more times following single or multiple administrations of the tumor-targeted photoactivatable immunoconjugate and one or more internal organ pharmacokinetic models (page 8, paragraph 2; equations [4] and [5]; The contralateral site indicated in the ligand-receptor model equation is considered a regional environment containing the immunoconjugates that is free of metastases. This serves to establish a control intensity value. Furthermore, the ligand-receptor model of free and bound ligands is considered a  pharmacokinetic model. “To eliminate the system variations between different experiments, we normalized the measurement data at different time points to the first measurement data, when binding was almost negligible and the accumulation of the free ligands was stabilized.” This indicates calculation at “one or more times following single or multiple administrations of photoactivatable immunoconjugate”. When the 
Wherein each pharmacokinetic model is derived using intensity values obtained from background calibration images of the corresponding internal organ tissue (page 8, paragraphs 1-5, the pharmacokinetic model utilizes intensity measured at the contralateral site, which represents the background measurement of fluorescence that does not include the tumor region. This tissue is considered to be corresponding “normal” internal organ tissue to the diseased tumor site.)
Where each pixel intensity value is corrected using the pharmacokinetic model (page 8, paragraphs 1-5, “if we subtract the measurements at the contra-lateral site from the tumor site, the two remaining components will be the free and bound ligands to the receptors in the tumor region”, this is considered to be the pixel intensity value is corrected using the pharmacokinetic model. Note that in the teachings of the Graf reference below, additional pharmacokinetic parameters are taught to make the models “tissue specific” to a particular target tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method imaging photoactivatable immunconjugates of Mitsunaga with the method algorithmic analysis as taught by Ardeshirpour, because fluorescence intensity is very sensitive to the intensity variation of the excitation source, total blood volume in circulation, changes in system parameters and concentration of the injected dye (page 8, paragraph 2, lines 1-
Primary reference Mitsunaga further fails to teach: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative and 
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value; 
Wherein the first threshold value is calculated from a plurality of background intensity values
Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object, and
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
wherein the tumor-targeted photoactivatable immunoconjugate is a tumor-targeted antibody linked to a benzoporphyrin derivative (page 2016, paragraph 3, lines 7-9; note that Mitsunaga teaches to the tumor-targeted photoactivatable immunoconjugate being a tumor-targeted antibody linked to a photosensitizer compound and Zhong teaches specifically to the use of a benzoporphyrin derivative as a photosensitizer for PDT diagnostics and treatment with the same compound) and 
Wherein the algorithmic analysis comprises selecting each pixel within the image having an intensity value greater than a first threshold value (page 2018, paragraph 3, lines 2-6) ; 

Calculating an aggregate intensity value for each object as the sum of the intensity values of the selected pixels comprising the object (page 2018, paragraph 3, lines 13-15), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga and Ardeshirpour with the use of a benzoporphyrin derivative and intensity threshold calculation as taught by Zhong because BPD-MA is clinically approved as a therapeutic PDT agent and provides both diagnostic and therapeutic capabilities after a single administration. This makes it particularly conducive to online monitoring of therapy response (page 2016, paragraph 3, lines 9-14). Furthermore, the algorithm helps compensate for non-uniform spatial responses of the system (page 2018, paragraph 2, lines 8-10). 
Primary reference Mitsunaga further fails to teach: 
Clustering the selected pixels to form at least one object; 
Rejecting any object having a largest dimension less than a second threshold value; and
However, the analogous art of Frost of object segmentation and detection (abstract) teaches:
Clustering the selected pixels to form at least one object (paragraph [0063, lines 9-13); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, and Zhong with the clustering object detection method as taught by Frost because it improves productivity and accuracy beyond levels that can reasonably be achieved by human observers as well as improving the quantification of signals from probes (paragraph [003]).
Primary reference Mitsunaga further fails to teach:
internal organ tissue-specific pharmacokinetic models 
However, the analogous art of Graf of utilizing pharmacokinetic models for determining biodistributions of biomarker-probes for image quality simulation (abstract) teaches:
internal organ tissue-specific pharmacokinetic models (col 3, lines 8-65, “the PBPK model is implemented using differential equations to represent, at the macro scale, the circulation of fluid through organs and tissues”, “the PBPK model may be implemented in Java or other suitable computer programming languages”, “inputs for the PBPK model include the physiology and anatomy parameters 16”, “physiology and anatomy parameters may be gathered from the literature and may represent parameters for human and/or relevant animal models”, “organ/tissues masses”; col 7, lines 5-30; col 7, lines 31-67, col 8, lines 1-19, PBPK modules include brain tissue, kidney, liver, gallbladder, and GI tract as specific organ tissues; the overall general 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, and Frost with the tissue-specific pharmacokinetic models as taught by Graf because the mechanisms of probe delivery, binding, and clearance are specific to different tissue types and incorporating pharmacokinetic models that utilize specific literature-based anatomical parameters provide a more accurate analysis of healthy and diseased tissue states (col 3, lines 8-65). 
Primary reference Mitsunaga further fails to teach:
The metastases are micrometastases 
Wherein the micrometastases have a size of 1 mm or less
However, the analogous art of Spiess of a review of diagnostic and therapeutic advancements of cancer treatment including immunoconjugate targeting micrometastases (page 1; pages 83-84) teaches:
The metastases are micrometastases (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a range between 0.07 and 0.1 mm; note that page 90, 2.3.7 Photodynamic therapy, lines 1-11 teaches to the use of the conjugate for use in photodynamic therapy treatment methods;)
Wherein the micrometastases have a size of 1 mm or less (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a 2.3.7 Photodynamic therapy, lines 1-11 teaches to the use of the conjugate for use in photodynamic therapy treatment methods;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf with the evaluation of micrometastases of a size of 1 mm or less as taught by Spiess because early identification and treatment of small cancer metastases provides the patient with healthier clinical outcomes (page 91, Conclusion, paragraph 4).  
Regarding claim 12, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further teaches:
the tumor-targeted photoactivatable immunoconjugate is EGFR-specific (abstract, lines 3-7; page 2, paragraph 3, lines 1-4).
Regarding claim 15, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
the method wherein a microendoscope is used to obtain an image of the tissue region.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method wherein a microendoscope is used to obtain an image of the tissue region (page 2015, paragraph 1, lines 1 -4).

the micrometastases comprise ovarian cancer cells (page 7, paragraph 1, lines 4-5).
Regarding claim 20, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
the method wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate.
However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method wherein the intensity value for each pixel comprises a ratio of a raw intensity value of the pixel to a calibration value representing an intensity of the photoactivatable immunoconjugate (page 4, paragraph 2, lines 12-15; equation (1)).
Regarding claim 21, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
the method further comprising determining an average background intensity value for the given type of internal organ tissue, 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value 

However, the analogous art of Zhong of imaging BPD-MA in cancer patients (abstract) teaches: 
the method further comprising determining an average background intensity value for the given type of internal organ tissue (page 2018, paragraph 2, lines 6-7; 12-17), 
the intensity value for each pixel comprising a ratio of a difference between a raw intensity value of the pixel and the background intensity value (page 2018, paragraph 2, lines 3-7; numerator of equation (1))
to a difference between a calibration value representing an intensity of the photoactivatable immunoconjugate and the background intensity value (page 2018, paragraph 2, lines 7-15; denominator of equation (1))
Regarding claim 25, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach:
wherein the micrometastases have a size of less than 0.1 mm.
However, the analogous art of Spiess of a review of diagnostic and therapeutic advancements of cancer treatment including immunoconjugate targeting micrometastases (page 1; pages 83-84) teaches:
wherein the micrometastases have a size of less than 0.1 mm (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a range between 0.07 and 0.1 mm; note that page 90, 2.3.7 Photodynamic therapy, 
Regarding claim 26, the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach:
wherein the micrometastases have a size of less than 0.1 mm.
However, the analogous art of Spiess of a review of diagnostic and therapeutic advancements of cancer treatment including immunoconjugate targeting micrometastases (page 1; pages 83-84) teaches:
wherein the micrometastases have a size of less than 0.1 mm. (pages 83-84, Anti-PSMA radioimmunotherapy; specifically page 84, lines 29-42, “micrometastases in a range between 0.07 and 0.1 mm; note that page 90, 2.3.7 Photodynamic therapy, lines 1-11 teaches to the use of the conjugate for use in photodynamic therapy treatment methods;)
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Spiess as applied to claim 1 or 11 above, and further in view of Jiang (U.S. Pub. No. 20110110567) hereinafter Jiang. 
Regarding claim 6, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 

However, the analogous art of Jiang of filtering and enhancing a tissue sample image (abstract) teaches: 
further comprising applying a mask to the image, such that pixels that are not expected to be illuminated by the fluorescent imaging device are excluded from the analysis (paragraph [011] lines 2-3, 7-8; paragraph [012]; paragraph [013] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess with the method of applying a filter mask to the image as taught by Jiang because it enables image enhancement so that image correction is based on portions of the image that are of the highest diagnostic relevance (paragraph [012] lines 6-8).
Regarding claim 22, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
further comprising applying a mask to the image, such that pixels that are not expected to be illuminated by the fluorescent imaging device are excluded from the analysis.
However, the analogous art of Jiang of filtering and enhancing a tissue sample image (abstract) teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess with the method of applying a filter mask to the image as taught by Jiang because it enables image enhancement so that image correction is based on portions of the image that are of the highest diagnostic relevance (paragraph [012] lines 6-8).
Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in view of Spiess, in further view of Jiang as applied to claim 6 or 22 above, and further in view of Takaoka (U.S. Pub. No. 20100016669) hereinafter Takaoka.
Regarding claim 7, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Spiess, and Jiang teach all of the limitations of claim 6. Primary reference Mitsunaga further fails to teach: 
calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask; and 
subtracting the autofluorescence intensity value from the intensity value for each pixel.
However, the analogous art of Takoaka of acquiring and analyzing fluorescent imaging signals (abstract) teaches: 

and subtracting the autofluorescence intensity value from the intensity value for each pixel (paragraph [0041] lines 3-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Spiess, and Jiang with the autofluorescence intensity substraction method as taught by Takaoka because it is possible to improve the contrast of the image of the fluorescence agent, thus obtaining a clear image (paragraph [0048] lines 7-13).
Regarding claim 23, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, Spiess, and Jiang teach all of the limitations of claim 22. Primary reference Mitsunaga further fails to teach: 
further comprising: calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask; and 
subtracting the autofluorescence intensity value from the intensity value for each pixel.
However, the analogous art of Takoaka of acquiring and analyzing fluorescent imaging signals (abstract) teaches: 
calculating an autofluorescence intensity value as an average intensity value for all pixels not excluded by the mask (paragraph [0040] lines 13-17); and 
subtracting the autofluorescence intensity value from the intensity value for each pixel (paragraph [0041] lines 3-8).
.
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Spiess, as applied to claim 1 or 11 above, and further in view of Brady-Kalnay (U.S. Pub. No. 20130287702) hereinafter Brady-Kalnay.
Regarding claim 8, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 
further comprising applying a Gaussian noise filter to the image.
However, the analogous art of Brady-Kalnay of targeted cancer-cell detection (abstract) teaches: 
further comprising applying a Gaussian noise filter to the image (paragraph [0144] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and 
Regarding claim 24, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
further comprising applying a Gaussian noise filter to the image.
However, the analogous art of Brady-Kalnay of targeted cancer-cell detection (abstract) teaches: 
further comprising applying a Gaussian noise filter to the image (paragraph [0144] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess with the with the Gaussian filter feature as taught by Brady-Kalnay because it reduces noise (Byrd et al. U.S. Pub. No. 20140005250; paragraph [0209] lines 5-6).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Spiess as applied to claim 1 or 11 above, and further in view of Tawakol et al. (U.S. Pub. No. 20080260650) hereinafter Tawakol. 
Regarding claim 9, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess teach all of the limitations of claim 1. Primary reference Mitsunaga further fails to teach: 
Wherein the benzoporphyrin derivative is verteporfin

Wherein the benzoporphyrin derivative is verteporfin (paragraph [0089], lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess with the use of verteporfin as taught by Tawakol because “red-shifted” derivatives show less collateral toxicity compared to first-generation porphyrins (paragraph [0089], lines 8-9). 
Regarding claim 14, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
Wherein the benzoporphyrin derivative is verteporfin
However, the analogous art of Tawakol of targeting therapy to specific cells (abstract) teaches: 
Wherein the benzoporphyrin derivative is verteporfin (paragraph [0089], lines 8-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess with the use of verteporfin as taught by Tawakol because “red-shifted” . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga, in view of Ardeshirpour, in view of Zhong, in view of Frost, in view of Graf, in further view of Spiess, as applied to claim 11 above, and further in view of Kobayashi et al., (Target-cancer cell specific activatable fluorescence imaging Probes: Rational Design and in vivo Applications. Acc Chem Res (2011). 44(2) p. 83-90.), hereinafter Kobayashi.
Regarding claim 13, the references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess teach all of the limitations of claim 11. Primary reference Mitsunaga further fails to teach: 
the method wherein the tumor-targeted photoactivatable immunoconjugate comprises a plurality of quenched photoactivatable compounds. 
However, the analogous art of Kobayashi of activatable targeted fluorescence imaging (abstract) teaches: 
the method wherein the tumor-targeted photoactivatable immunoconjugate comprises a plurality of quenched photoactivatable compounds (page 1, paragraph 1, lines 7-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined photoactivatable immunoconjugate imaging method of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf and Spiess with the quenched photoactivatable compounds as taught by Kobayashi because it allows for the probes to be designed to emit signal only after binding a target .

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks, the applicant argues that the combined references of Mitsunaga, Ardeshirpour, Zhong, Frost, Graf, and Spiess fail to teach to the claimed invention. The applicant argues that as previously argued, the references fail to teach to micrometastases but rather the imaging of normal sized tumors. On page 8 of the remarks, the applicant further argues that the additional reference of Spiess fails to teach to the evaluation and/or treatment of tumor micrometastases having a size of 1 mm or less. The applicant argues that instead, the Spiess reference teaches to a Bismuth immunoconjugate PSMA compound which has tumor treatment effectiveness when treating micrometastases. The applicant further argues that the antibody linked to a benzoporphyrin derivative of the claimed invention would not be analogous to the combined prior art references because it would be necessary to replace the benzoporphyrin derivative claimed with an antibody conjugated to 213Bi in order to provide an antibody conjugate that would be effective for treating micrometastases, and such an antibody would fall outside the scope of the claimed invention. The applicant further argues that combining Spiess with the other 
Regarding the applicant argument directed to the Spiess teaching of a Bimuth immunoconjugate PSMA compound, it is known to use different types of drugs to perform treatment, depending on the size/severity/type of tumor and the patient’s specific health conditions. Spiess teaches that an immunotherapy based treatment is capable of treating tumors of a variety of sizes, including very small micrometastases, and it is well known in the art to treat different sizes of tumors. Combining the Mitsunaga, Ardeshirpour, Zhong, Frost, and Graf teachings with the additional teachings of Spiess for treating micrometastases would enable the invention to more efficiently treat and image tumor cells at varying sizes within the body. 
Regarding to the applicant’s argument that it would be impossible to combine Spiess with the other reference because it would be necessary to replace the benzoporphyrin derivative with a 213Bi, the applicant provides no scientific evidence or specific citation or example to how the invention would not function if Bismuth was also conjugated to an immunotherapy molecule. Furthermore, the prior art does not appear to provide teachings that each immunoconjugate only works with a specific type of molecule, but rather Spiess teaches that molecules like PSMA can be used for both radioimmunotherapy and photodynamic therapy (Spiess, page 83, 2.3 PSMA as a therapeutic agent). 
Regarding the applicant’s argument that the combined references would “destroy the intended function of the claimed invention”, the intended purpose of the base 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785